Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DePriest (US 10,485,280) in view of Murray (US 3,626,515), and in further view of Choi (US 2018/0310649).
Regarding Claim 1, DePriest discloses a protective glove (100) configured to provide impact attenuation suitable for standard testing, the protective glove comprising: at least one finger guard (forward protruding pad portion of 126), the at least one finger guard being connected to a knuckle guard (protruding pad portion of 126 covering 55 & 130), the at least one finger guard and the knuckle guard being surrounded by a flange (flat portion of 126 surrounding the protrusions)(as seen in Fig.2 & 6), the at least one finger guard, knuckle guard and the flange being integrally formed of a rubber (Col.6, lines 8-11); an outer layer (160) of the glove underlying and secured to the at least one finger guard and the knuckle guard (as seen in Fig.6); a first cushioning layer (162) underlying and connected to the outer layer of the glove, the first cushioning layer being coextensive with the outer layer of the glove (as seen in Fig.6); a second layer (164) underlying the first cushioning layer; a second cushioning layer (166) abutting the second layer and being positioned between the second layer; and an inner layer (168), 
DePriest does not disclose the first cushioning layer being a sponge layer formed of an open cell foam and the second cushioning layer being a foam layer. However, Murray teaches a glove having multiple layers of foam, including sponge rubber foam and shock absorbing vinyl or rubber foam (Col.2, lines 1-7 & 51-57; i.e. sponge rubber foam is an open cell type foam).

DePriest and Murray disclose the invention substantially as claimed above. Modified DePriest does not disclose the foam layer and the knuckle guard transmit an average force of less than, or equal to 7kN when receiving an impact energy of 5 Joules. However, Choi teaches a protective glove (Fig.2) having padded areas (Abstract) which transmit an average force of less than, or equal to 7kN when receiving an impact energy of 5 Joules (para.27), and further wherein said foam layer (6) is enveloped by fabric layers (top & bottom 8; Col.2, lines 16-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the foam layer and knuckle guard of modified DePriest to transmit an average force of less than, or equal to 7kN when receiving an impact energy of 5 Joules, as taught by Choi, in order to provide increased impact protection while maintaining flexibility and dexterity of the user’s hand while the glove is in use. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an 

Regarding Claim 2, When modified DePriest discloses a protective glove of Claim 1, wherein the foam layer comprises four extensions (166 extends into each of four 104) and a main body (166 extends into 114), and the foam layer is at least coextensive with the knuckle guard (as seen in Fig.2).

Regarding Claim 3, DePriest discloses a protective glove of Claim 2, wherein the at least one finger guard comprises a proximal flexure zone (forwardmost rib and groove portion between protruding pads of 126), and wherein at least one of the four extensions extends to a distal end of a proximal flexure zone (i.e. 166 extends the full length of 104) that separates the at least one finger guard from the knuckle guard (as seen in Fig.2 & 6).

Regarding Claim 4, Modified DePriest discloses a protective glove of Claim 1, wherein the foam layer (166) extends 1-5 mm beyond a periphery of the knuckle guard (as seen in Fig.2 & 6; 166 spans the entire length and width of the glove underneath & beyond the knuckle guard, and clearly would extend 1-5mm beyond the bottom periphery of the knuckle guard to the wrist, which is certainly a longer distance than 1-5mm).


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the foam layer of DePriest and Murray, as further taught by Murray, to have a thickness between 2mm and 4mm in order to obtain the desired degree of shock absorption and since the claimed values are merely an optimum or workable range. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 6, DePriest discloses a protective glove of Claim 1, wherein the at least one finger guard (forward protruding pad portion of 126) comprises three finger guards (i.e. three ribs seen protruding between the forward protruding pad portion of 126 & protruding pad portion of 126 covering 55) that are integrally formed with the knuckle guard (protruding pad portion of 126 covering 55)(as seen in Fig.5 & 6).

Regarding Claim 7, DePriest discloses a protective glove of Claim 1, wherein a thumb (102) and forefinger (i.e. index finger 104) are each provided with another finger guard (126 of 102 & 128 of index finger 104) that is separate of and not directly 

Regarding Claim 9, Modified DePriest discloses a protective glove of Claim 1, wherein the thermoplastic rubber comprises a soft or medium soft durometer (Col.6, lines 8-11, i.e. as the rubber is flexible and bends with a user’s hand movement it is considered to have a soft or medium soft durometer, inasmuch as has been claimed by Applicant and insofar as is definite).

Regarding Claim 10, Modified DePriest discloses a protective glove of Claim 1, wherein the knitted mesh fabric comprises a combination of nylon and spandex (Col.7, lines 44-Col.8, lines 5).

Regarding Claim 11, DePriest discloses a protective glove of Claim 1, at least one of the second layer (164) or the inner layer (168) comprises tricot (Col.7, lines 61-64).

Regarding Claim 12, DePriest, Murray, and Choi teach the invention substantially as claimed above. DePriest and Murray do not specifically disclose the foam layer comprises an EVA foam. However, Murray does teach the foam layer being a vinyl foam (Col.2, lines 51-57).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the vinyl foam .

2.	Claims 13-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 3,626,515) in view of Choi (US 2018/0310649), in further view of DePriest (US 10,485,280).
Regarding Claim 13, Murray discloses a protective glove configured to provide impact attenuation suitable for standard testing, the protective glove comprising: a knuckle guard (P) configured to overlie and correspond in position to a wearer's first knuckles in use (as seen in Fig.1), the knuckle guard overlying a foam layer (6; Col.2, lines 51-57) that is positioned between the knuckle guard and the wearer's first knuckles (as seen in Fig.6), the foam layer and the knuckle guard not being directly connected (as seen in Fig.6, as 8 is between P & 6) and, when aligned to define an impact attenuation region (as seen in Fig.1 & 6). Murray does not disclose the foam layer and the knuckle guard transmitting an average force of less than, or equal to 7kN when receiving an impact energy of 5 Joules. However, Choi teaches a protective glove (Fig.2) having padded areas (Abstract) which transmit an average force of less than, or equal to 7kN when receiving an impact energy of 5 Joules (para.27), and further wherein said foam layer (6) is enveloped by fabric layers (top & bottom 8; Col.2, lines 16-19).

Murray and Choi disclose the invention substantially as claimed above. Murray does not disclose wherein at least one of the fabric layers comprises tricot. However, DePriest teaches a glove having fabric layers comprising tricot (Col.7, lines 61-64).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fabric layer of Murray with the tricot layer taught by DePriest, as a simple substitution of one well known type of glove fabric layer for another, in order to yield the predictable result of providing a fabric layer protecting the hand of the user from environmental elements. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Regarding Claim 14, Murray and Choi disclose the invention substantially as claimed above. Murray does not specifically disclose the foam layer comprises an EVA foam. However, Murray does teach the foam layer being a vinyl foam (Col.2, lines 51-57).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the vinyl foam of Murray with an EVA foam, as a simple substitution of one well known type of vinyl foam for another, in order to yield the predictable result of providing a durable vinyl foam. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Regarding Claim 17, Murray and Choi disclose the invention substantially as claimed above. Murray does not specifically disclose wherein the foam layer has a thickness of greater than 2 mm and less than 4 mm. However, Murray does teach adjusting the thickness of the foam layer to obtain the desired degree of shock absorption (Col.2, lines 51-57).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the foam layer of Murray, as further taught by Murray, to have a thickness of greater than 2 mm and less than 4 mm in order to obtain the desired degree of shock absorption and since the claimed values are merely an optimum or workable range. 

Regarding Claim 18, Choi further teaches a protective glove of Claim 13, wherein no single result used in generating the average force exceeds 9 kN (para.27).

Regarding Claim 19, Murray and Choi disclose the invention substantially as claimed above. Murray does not specifically disclose wherein the knuckle guard has a thickness of greater than 3 mm. However, Murray does teach adjusting the thickness of the foam layer to obtain the desired degree of shock absorption (Col.2, lines 51-57).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the knuckle guard of Murray, as further taught by Murray, to have the knuckle guard with a thickness of greater than 3 mm in order to obtain the desired degree of shock absorption and since the claimed values are merely an optimum or workable range. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 20, Murray discloses a protective glove of Claim 13, wherein the knuckle guard (P) tapers (i.e. along the edge seen at 12 in Fig.5) toward a distal end (i.e. hand opening) of the glove (as seen in Fig.2 & 5).

Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive. 
3.	Applicant’s Remarks: Applicant asserts, with regard to the 35 U.S.C. 103 rejection of Claims 1-7, 9-14, and 17-20, that one of ordinary skill would not combine the references of DePriest and Murray, because DePriest discloses protective gloves that can be used with touchscreens and Murray discloses hockey gloves. 
	Examiner’s Response: Examiner respectfully disagrees and notes that both DePriest and Murray are drawn to protective gloves and therefore one of ordinary skill in the art would consider the references of both gloves to be pertinent. Additionally, Murray was merely used to teach a known type of cushioning material for use in protective gloves, and to modify DePriest to have such types of foam cushioning material would have been obvious to one having ordinary skill in the art. Therefore, one of ordinary skill in the art would reasonably combine the references of DePriest and Murray, as set out in the previous and current rejection. Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

4.	Applicant’s Remarks: Applicant asserts that Choi does not teach or suggest the claimed "the foam layer and the knuckle guard transmitting an average force of less 
Examiner’s Response: Examiner respectfully disagrees and notes that Choi clearly teaches "transmitting an average force of less than, or equal to 7 KN when receiving an impact energy of 5 Joules" in its analysis of the pads having "less than 9 KN of force transmitted under a test energy of 5 joules." It would be abundantly obvious to one having ordinary skill in the art that "less than 9KN" is a range that includes "less than, or equal to 7KN". Additionally, Choi indicates that one of ordinary skill in the art would have found such a limitation obvious to try. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. For these reasons, Applicant's argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732